Citation Nr: 1740635	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-27 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a right foot disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.  His military awards include the Combat Action Ribbon and the Purple Heart.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Fargo, North Dakota, Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2013, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

In a December 2014 decision, the Board denied service connection for bilateral knee and right foot disabilities.  The Veteran appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated October 2015, the Court granted a Joint Motion for Remand, vacated the December 2014 Board decision, and remanded the case for compliance with the terms of the joint motion.  Thereafter, the Board remanded the claims pursuant to the terms of the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, remand is again required for compliance with the terms of the 2015 joint motion and to provide adequate examinations.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address all appropriate theories of entitlement.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Further, when the Veteran has provided lay testimony of an in-service event, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran claims he has bilateral knee and right foot disorders as a direct result of his military service and his in-service occupation as an ammunition technician.  

By way of history, the Veteran's military occupational specialty (MOS) was an ammunition technician.  His military awards include the Combat Action Ribbon and the Purple Heart.  Both awards are indicative of combat service.  

Upon entry into service, clinical evaluation of the Veteran's lower extremities was normal, and his feet were noted as being abnormal.  According to the September 1965 report of medical examination, the Veteran displayed second degree pes planus, asymptomatic.  He was deemed qualified for service.  

Upon discharge from service, clinical evaluation of the Veteran's feet and lower extremities was normal, as reflected on the December 1969 report of medical examination.  

After discharge from service, post service treatment records reflect complaints, treatment, and diagnoses for bilateral knee and right foot disabilities.  In November 1999 and November 2000 VA outpatient treatment entries, the past medical history list diagnoses of genu valgus and pes planus.  In November 2010, the Veteran called his local VA outpatient treatment facility seeking an appointment for his right foot pain.  He admitted to having right foot pain for over forty years and since he was in Vietnam in the 1960s.  

At the scheduled VA appointment in November 2010, the Veteran was assessed with probable posttraumatic arthritis of the right foot.  

In January 2012, the Veteran returned to his local VA outpatient treatment facility with bilateral knee complaints.  He was diagnosed with advanced degenerative joint disease in the knees and underwent bilateral knee replacement in January 2012.  The Veteran was also diagnosed with flatfoot with a bone cyst in the right foot.  

In February 2012, the Veteran returned to his local VA outpatient treatment facility for routine nail care and foot check.  He was assessed with flatfoot and onychomycosis.  

In July 2013, the Veteran underwent a VA podiatric evaluation after complaints of considerable pain in the right midfoot.  He denied any foot surgeries or significant foot injuries.  After physical examination, the physician diagnosed the Veteran with hallux valgus and degenerative change, second tarsometatarsal joint.

In his September 2012 VA Form 9, the Veteran stated that he obtained his current disabilities while working as an ammunition technician during his military service.  

The Veteran was afforded a VA examination for his claim of entitlement to service connection for a bilateral knee disorder in April 2016.  During the clinical interview, the Veteran attributed his bilateral knee problems to injuries sustained in September 1967 when an ammo dump he was working in was under artillery fire.  He was unclear on how the injury to the knees occurred in this incident.  However, the Veteran did describe that he had suffered from intermittent bilateral knee pain since his service.  The Veteran was diagnosed with status post total knee replacement, bilaterally, with knee joint osteoarthritis.  In the opinion, the examiner found that the claimed bilateral knee disorder was less likely than not incurred in or caused by the Veteran's claimed in-service injury, event, or illness.  He explained that there was not report of any knee injury in the service treatment records or discharge examination.  In addition, there was no history of documentation of ongoing knee problems until many years after the Veteran being in service.  The examiner noted that the Veteran was quite vague to when the knee symptoms actually started.  

This opinion is inadequate.  The opinion essentially rests on the finding that there was no objective evidence of in-service or post-service knee conditions until many years after service and the Veteran's statements regarding knee symptom onset being vague.  However, the Veteran's reports that he has suffered from knee pain since service, and that his knees became consistently painful in the early 2000s, are not ambiguous.  It establishes a clear timeline of symptomatology that should be addressed on remand.  It is particularly important to address the Veteran's lay statements because the record is not adequate to impeach his statements, a fact noted by the parties to the October 2015 joint motion.  Thus, on remand, an opinion should be obtained to account for the Veteran's statements regarding the onset and continuous presence of knee symptoms since his service.  See Dalton, supra.  

Next, the Veteran was afforded a VA examination for his claim of entitlement to service connection for a right foot disorder in April 2016.  Then, he was diagnosed with bilateral pes planus, bilateral hammer toes, and hallux valgus of the right foot.  During the clinical interview, the Veteran described how he dropped ammunition on his right foot during an artillery attack on an ammo dump in September 1967.  Since his service, he had suffered from problems with the right foot off and on.  The pain was localized to the dorsal aspect of the right foot and would come with weight bearing.  In the summary, the examiner noted that the Veteran had multiple problems with the right foot.  He had degenerative changes in the first metatarsophalangeal joint, hallux valgus, hammertoes of the third to fifth toes, and pes planus.  However, none of these abnormalities were symptomatic, but the Veteran did have pain on the dorsum of the foot in the area of soft tissue swelling.  The examiner opined that the Veteran's conditions in addition to pes planus were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner reiterated his diagnoses, noting they were asymptomatic, and how the Veteran had pain in the dorsum of the right foot.  The examiner also stated that the Veteran was vague when questioned about the onset of the symptoms in the right foot.  For the pes planus, the examiner found that the disorder clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  As rationale, the examiner noted that the Veteran had pes planus noted in his entry examination, and his current symptoms were not coming from plantar fasciitis or any other foot condition that pes planus predisposes one to.  The current problem was pain on the dorsum of the right foot in the area of soft tissue swelling.  

These opinions are inadequate.  First, the rationale provided for all foot disorders other than pes planus is not supported by adequate rationale.  The examiner essentially found that the Veteran was vague when questioned about the onset of the symptoms in the right foot.  However, during the clinical interview examiner documented that the Veteran discussed sustaining a right foot injury in September 1967 when he dropped ammunition on his right foot during combat.  The Veteran also noted that he had suffered from intermittent right foot symptoms since his military service.  This account is not vague.  It identifies an in-service injury and describes continuity of symptomatology since service.  Thus, remand is appropriate to obtain an adequate opinion on these right foot disorders.  

Second, the Veteran's pes planus was noted on entry into his active service.  As such, service connection for pes planus is properly addressed under 38 U.S.C.A. § 1153 (West 2014), which notes that a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  On remand, the claim was incorrectly developed and adjudicated as if the Veteran is presumed sound on entry into active duty.  Because the Veteran was noted to have asymptomatic pes planus on entry into service, the presumption of soundness is not for application.  38 U.S.C.A. § 1111 (West 2014).  Now, the opinion provided for pes planus in April 2016, even if framed according the statutory requirements for rebutting the presumption of soundness, still addresses whether the Veteran's pes planus was aggravated during service.  The Board remands this aspect of the claim because the rationale is inadequate for adjudication purposes.  The examiner noted that the Veteran's pes planus was noted on entry examination, but does not provide a rationale for his conclusion that pes planus was not aggravated during service.  He discussed how the Veteran's current symptoms would not have been caused by pes planus, which does not support his finding that pes planus was not aggravated by service.  Thus, on remand, an adequate opinion should be obtained.  


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his diagnosed bilateral knee and right foot disorders.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed bilateral knee disorder had onset in or is otherwise related to his military service.  The examiner must specifically address the Veteran's competent lay statements describing the onset of knee symptoms during service and their intermittent symptomatology after service until the early 2000s, when the symptoms reportedly became continuous.

b.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed right foot disorders other than pes planus had onset in or are otherwise related to his military service.  The examiner must specifically address 1) the Veteran's competent lay statements describing the onset of foot symptoms after sustaining a right foot injury in September 1967 and their intermittent symptomatology after service until the present claim, and 2) a November 2010 assessment of probable traumatic arthritis in the right foot.  

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pes planus in the right foot, which was noted to have been present at his entrance examination in September 1965, was aggravated beyond its natural progression during service.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

